939 So.2d 1113 (2006)
Alexander PERKINS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-712.
District Court of Appeal of Florida, Fourth District.
September 27, 2006.
Rehearing Denied November 8, 2006.
Carey Haughwout, Public Defender, and Marcy K. Allen, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and David M. Schultz, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
On Perkins' claim that the trial court erred in sentencing by considering an affidavit from the Department of Corrections reflecting his prior release date, we affirm on the authority of Yisrael v. State, 938 So.2d 546 (Fla. 4th DCA 2006) (en banc). As to all other issues raised, we also find no reversible error or abuse of discretion, and affirm.
STONE, POLEN and FARMER, JJ., concur.